Citation Nr: 1121912	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-33 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right ear hearing loss disability.

2. Entitlement to service connection for a lumbosacral disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for type 2, diabetes mellitus.

6. Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1983 to September 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claims of service connection for a left knee disability, and type 2, diabetes mellitus, and the claim for increase for a left ear hearing loss disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Right ear hearing loss had onset in service.

2. A lumbosacral spine disability was not affirmatively shown to have been present in service; and a lumbosacral spine disability, first diagnosed after service, is unrelated to an injury, disease, or event in service. 

3.  Chondromalacia of the right patella had onset in service.





CONCLUSIONS OF LAW

1. Right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010). 

2. A lumbosacral spine disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. § 3.303 (2010). 

3. Chondromalacia of the right patella was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. § 3.303 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in October 2006 and in June 2008.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case in March 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO has obtained the Veteran's service treatment records, as well as VA records and private medical records.  The Veteran has not identified any additional pertinent records to obtain on his behalf.  

The Veteran was afforded VA examinations in January 2007, in February 2009, and in September 2009.  As the VA examinations were based on consideration of the prior medical history and describes the current disabilities in sufficient detail so that the Board's review of the claims is a fully informed one, the examinations are adequate.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service).  





Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§  1110 and 1131 as implemented in 38 C.F.R. §§ 3.303 and 3.385.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 



The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Right Ear Hearing Loss

On entrance examination in July 1982, audiometric testing showed pure tone thresholds, in decibels, as:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
10
10
5

The service treatment records show that he had a history of noise exposure in service and he was monitored regularly for any evidence of hearing loss.  At times he was put on profile based on impaired hearing.

In September 1999, audiometric testing showed pure tone thresholds, in decibels, as:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
0
5
20
15
10




In May 2000, the Veteran complained of hearing loss over the last several years.  Audiometric testing showed pure tone thresholds as: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
15
5
LEFT
5
10
25
20
10

In June 2001, audiometric testing showed the  pure tone thresholds, in decibels, noted as:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
45
45
LEFT
50
60
55
55
65

On separation examination, the final audiological report showed a graphical representation of pure tone thresholds as:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
20
20
25
30
30

After service on VA examination in January 2007, the Veteran described noise exposure in service while working on the flight line and around aircraft engines, although he did wear hearing protection.  He also had experience in combat and, following service, drove a truck for almost two years.  On audiometric testing, the  pure tone thresholds, in decibels, were:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
30
30
LEFT
10
20
35
30
30

The speech recognition scores were 100 percent, bilaterally.  The examiner noted that the Veteran had normal hearing at the time of enlistment, but that audiometric testing in service showed bilateral hearing loss with the right ear hearing loss occurring at higher frequencies than that in the left ear.  The examiner also noted that at the time of separation, the Veteran's right ear hearing thresholds were within normal limits and noted that a noise-induced hearing loss would not progress once the noise exposure was stopped.  The VA examiner expressed the opinion that the right ear hearing loss was not due to acoustic trauma in service.  The VA examiner also noted that there were significant threshold shifts in service in the left ear and offered the opinion that the left ear hearing loss was due to acoustic trauma in service. 

On VA examination in February 2009, the pure tone threshold in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
30
LEFT
10
20
30
35
40

The speech recognition scores were 100 percent, bilaterally.  The examiner stated that based on the test results the Veteran did not meet the definition of hearing loss disability of the right ear under 38 C.F.R. § 3.385.

Back Disability

The service treatment records show that the Veteran was involved in a low-speed motor vehicle accident in November 1998 and complained of pain in the mid-back, with no numbness or tingling.  

On physical examination, there was mid-line tenderness at T-11, T-12, L-1, and L-2, but the Veteran had full range of motion with no spinal stiffness.  X-rays showed no fracture or subluxation of the lumbar or thoracic spine, although some early degenerative changes in the lumbar spine were noted.  The assessment was back strain.  In September 1999, the back strain was resolved.  In May 2001, the Veteran complained of back pain since 1998.   

After service, VA and private medical records show complaints of numbness and tingling in the arms and legs, which have since been determined to be symptoms of peripheral neuropathy resulting from diabetes mellitus.  Inasmuch as the claim of service connection for diabetes mellitus is remanded herein, the discussion below will reference the back injury only.

On VA examination in February 2009 the Veteran stated that he slipped on concrete and twisting his back in 1996, but he was not treated at that time or at any point during service.  After service, the Veteran had received intermittent chiropractic treatment for back pain.  Reportedly, a MRI a year earlier was normal. 

The impression was chronic lumbosacral strain.  The VA examiner expressed the opinion that the Veteran's low back pain was not the result of military service because there was no evidence of continuity of back pain in service or in the time immediately after discharge.

Chondromalacia of the Right Patella

The service treatment records show that the Veteran was seen for complaints of right knee pain on several e occasions in 1992, as well as in May 1996 and in May 2000.  X-rays taken in April 1992 and again in June 2000 showed no bony abnormalities, despite the Veteran's complaints of pain.  





The Veteran was placed on profile on two occasions in 1992 for a right knee ligament injury.  In August 1992, the Veteran complained of worsening symptoms.  The assessment was plica in the right knee.   In June 2000, there was a five to six year history of right knee pain and swelling with minimal activity.  On an orthopedic consultation in June 2000, a MRI was negative for a meniscal tear, but did show some evidence of patellar bursitis or problems with the patellofemoral joint.  In August 2000, the impression was chondromalacia of the patellae.  On service separation examination, it was noted that the Veteran had been treated for a history of patellar tendonitis in the right knee, as well as bursitis of the right knee.  

After service on VA examination in February 2009, the Veteran complained of pain in each knee.  X-rays of the in August 2007 were normal.  The diagnosis was chondromalacia of the knees, right worse than left.  The VA examiner offered the opinion that the condition was not service connected because there was no record of continuity of knee problems in service or immediately thereafter.

Analysis

Right Ear Hearing Loss Disability

For the purpose of VA disability compensation, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service treatment records clearly show that the Veteran worked in a noisy environment.  Audiometric testing service showed upward threshold shifts of varying degrees.




On VA examination in January 2007, the Veteran had hearing loss disability in the right ear by VA standards.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

The VA examiner specifically found that the right ear hearing loss was not attributable to the Veteran's s military service, but that the left ear hearing loss and tinnitus were the result of military service.  The rationale for the opinion was that at service separation, hearing loss in the right ear by VA standards was not shown.

Even where the evidence at service separation shows that hearing was within normal limits, service connection may still be granted where the evidence establishes a relationship to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder, et al. eds. (1988)).

In this case, the audiometric testing on service separation showed evidence of impaired hearing, but not a hearing loss disability under 38 C.F.R. § 3.385.  In other words, despite the statements of the VA examiner, the Veteran did not have "normal" hearing at service separation.

While in service, the Veteran exhibited impaired hearing in each ear.  And service connection for a left ear hearing loss disability has already been established.  As the in-service and post-service findings for each ear are strikingly similar, especially on VA examination in 2007, the Board finds that a right ear hearing loss disability is established and the explanation by the VA examiner in 2007 does not adequately explained why there should be a different result for right ear hearing loss versus the left ear hearing loss, when the history of noise exposure in service is clear and there was an upward shift in the thresholds for each ear.  In other words, there is no basis to distinguish the left ear hearing loss from the right ear hearing loss.  


Back Disability

On the basis of the service treatment records alone, a chronic disability of the lumbar spine was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and § 1131 and 38 C.F.R. § 3.303(a) is not established. 

The Veteran's service treatment records do document a back strain as the result of a motor vehicle accident in November 1998 and a notation of complaints of back pain since that incident.  In addition, the Veteran reported a twisting injury to his back in 1996, for which he did not seek treatment.  As there was evidence of symptoms being noted or observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify the current diagnosis of chronic lumbosacral strain and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, based on a single, isolated entry of back strain following a motor vehicle accident, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also, as a disability of the lumbar spine, chronic lumbar strain, was first diagnosed after service, 38 C.F.R. § 3.303(d) applies. 

In his statement to the physician at service separation in 2001, the Veteran reported recurrent low back pain since 1998, when he was involved in a motor vehicle accident, implying that the current disability was present in service.  However, the service treatment records from 1999 show that the back strain diagnosed after the motor vehicle accident had resolved.  Also, the first medical evidence of the current disability, chronic lumbar strain, was that of the February 2009 VA examination.  At that time, the Veteran indicated he had received occasional chiropractic treatment for his back pain after service separation.  


Because it does not necessarily follow that there is a relationship between the current disability, chronic lumbar strain, first diagnosed after service and the continuity of symptomatology that the Veteran avers, and as chronic lumbar strain is not a condition under case law that has been found to be capable of lay observation, the determination as to the diagnosis or presence of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, a lay person is competent to identify: a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

Chronic lumbar strain, distinct from other disability of the lumbar spine, is not a condition a lay person can perceive through the senses as distinguished from an opinion or conclusion from his own personal observation.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 


As the current disability, chronic lumbar strain, is not a condition a the Veteran can perceive through his senses as distinguished from an opinion or conclusion from his own personal observation, the Board determines that it is not simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer a diagnosis of any disability of the lumbar spine, including chronic lumbar strain. 

Where, as here, there is a question of a diagnosis of a disability, chronic lumbar strain, not capable of lay observation by case law and the disability is not a simple medication condition under Jandreau, to the extent the Veteran's statements imply the presence of a disability, chronic lumbar strain, in service, the Veteran's statements are not competent evidence on the question of a diagnosis before 2009, and the statements are excluded, that is, the statements are not to be considered as competent evidence favorable to claim. 

Also, under Jandreau, the Veteran is competent to report a contemporaneous medical diagnosis, but the first contemporaneous diagnosis was in 2009, 8 years after service.  And under Jandreau, although the Veteran is competent in describing symptoms which support a later diagnosis by a medical professional, no health-care professional has related lumbar strain to either the motor vehicle accident in service or to 0the twisting injury in service, or to service.   

The remaining question for continuity of symptomatology under 38 C.F.R. § 3.303(b) and for a disability first diagnosed after service under 38 C.F.R. § 3.303(d) is one of causation, that is, whether there is an association between the post-service disability, chronic lumbar strain, first diagnosed by the VA examiner in 2009, and the two incidents in service, the motor vehicle accident in 1998 and/or the twisting injury in 1996. 





The Veteran has asserted that his current disability is related to the twisting injury in service in 1996.  Where the determination involves a question of causation, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer)).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

In this case, the cause of the current disability, chronic lumbar strain, cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the cause of the current disability, chronic lumbar strain.  Here the Veteran's lay opinion on causation is not competent evidence and his opinion on causation cannot be considered as evidence favorable to the claim. 

The Board has already determined that there is no a contemporaneous medical diagnosis or later diagnosis of a medical professional that relates the Veteran's post-service disability, chronic lumbar strain, to his military service, including to the motor vehicle accident in 1998 or the twisting injury in 1996. 






The VA examiner, a physician, after a review of the record, including the service treatment records, expressed the opinion that it was less likely than not (less than 50 percent probability) that the Veteran's current low back condition was related to his military service.  The VA examiner explained that there was nothing to indicate continuity of symptomatology in service or since service. 

As the Veteran's lay statements are not competent evidence on the presence of a chronic lumbar strain before 2009, and as the Veteran's lay opinion on causation is also not competent evidence and as the competent evidence shows that the claimed disability was first diagnosed after service in 2009, and as the competent medical evidence of record on causation opposes, rather than supports, the claim, the preponderance of the competent evidence of record is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Chondromalacia of the Right Patella

The evidence shows that the Veteran was treated on several occasions for knee pain in service and chondromalacia of the right patella was noted in service, and that the historic condition was noted at the time of service separation.

The evidence also shows that the Veteran has a current diagnosis of chondromalacia of the right patella.  Although the VA examiner offered the opinion that the chondromalacia was not related to the Veteran's service, the opinion was based on a lack of continuity of symptoms in service.  A review of the Veteran's service treatment records shows recurrent complaints of knee pain and swelling, the two primary symptoms of chondromalacia throughout service.  In addition, the Veteran has asserted that his knee pain and swelling continued the same since the time of his service separation and there is no evidence of record to suggest that he sustained an intervening injury.





After a review of the records, the Board finds that the elements of service connection for chondromalacia of the right patella, that is, an injury or disease or symptoms of such in service, a current disability, and evidence of continuity of symptomatology - have been established. 


ORDER

Service connection for a right ear hearing loss disability is granted.

Service connection for a lumbosacral spine disability is denied.

Service connection for chondromalacia of the right patella is granted.


REMAND

On the claim of service connection for a left knee disability, with the grant of service connection for chondromalacia of the right patella, a VA medical opinion is s needed on the question of secondary service connection. 

On the claim of service connection of type 2, diabetes mellitus, the Veteran asserts that early symptoms of the condition were manifested in service.  The Veteran's primary care physician stated that the Veteran's diabetes may have been developing during service as evidenced by weight gain despite physical activity and consistent diet.  As the evidence of record is insufficient to decide the claim further development under the duty to assist is needed. 

On the claim for increase for the left ear hearing loss disability, with the grant of service connection for a right ear hearing loss disability, a VA examination is needed to determine the current t degree of disability. 



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine whether it is more likely than not (greater than 50 percent probability), as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the current left disability was caused by or aggravated by the service-connected right knee disability.  

The Veteran's file should be provided to the examiner for review.

2.  Afford the Veteran an appropriate VA examination to determine whether it is more likely than not (greater than 50 percent probability), as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the current type 2, diabetes mellitus, first documented after service in September 2004, had onset in service. 

The VA examiner is asked to comment on the clinical significance that the Veteran had a weight control problems in service. 

The Veteran's file should be provided to the examiner for review.

3.  Afford the Veteran a VA audiological examination to determine the current level of impairment of the bilateral hearing loss disability. 





4.  On completion of the foregoing, the claims remanded should be adjudicated.  If any benefit sought is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


